Exhibit 10.4


FIRST AMENDMENT TO LICENSE, SERVICES, AND DEVELOPMENT AGREEMENT
(FOR MARRIOTT PROJECTS)


This First Amendment to License, Services, and Development Agreement (this
“Amendment”) is executed as of February 26, 2018 by Marriott International,
Inc., a Delaware corporation (“MII”), and Marriott Worldwide Corporation, a
Maryland corporation (“MWC”) (MII and MWC are referred to collectively herein as
“Licensor”), and Marriott Vacations Worldwide Corporation, a Delaware
corporation (“Licensee”).
RECITALS
A. Licensor acquired the business of Starwood Hotels & Resorts Worldwide, LLC
(formerly known as Starwood Hotels & Resorts Worldwide, Inc.) (“Starwood”) under
an Agreement and Plan of Merger dated November 15, 2015 as amended on March 21,
2016.
B. Licensor desires to integrate its loyalty programs, websites, reservations
systems, call centers, and other programs, systems and platforms with those
utilized by Starwood (the “Integration”).
C. Licensor and Licensee are parties to that certain License, Services, and
Development Agreement for Marriott Projects, dated November 17, 2011 (“License
Agreement”).
D. Licensor and Licensee desire to amend the License Agreement to facilitate the
Integration and, as a condition to Licensee agreeing to such amendments, to make
certain other modifications to the License Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Licensee and Licensor agree
that the License Agreement is hereby amended as follows:
1.
Definitions

A.The following defined terms are inserted into Exhibit A to the License
Agreement:
“All-Inclusive Club” has the meaning set forth in Section 2.2.D.
“All-Inclusive Club Term Limit” has the meaning set forth in Section 2.2.D.
“Legacy Starwood Properties” means hotels or resorts operated under the
following brands: St. Regis Hotels and Resorts, Luxury Collection Hotels, Le
Méridien Hotels, Sheraton Hotels, Westin Hotels, W Hotels, Tribute Portfolio
Hotels, Aloft Hotels, Element Hotels, Four Points by Sheraton Hotels, and Design
Hotels.
“Licensee Marketing Presence” has the meaning set forth in Section 2.2.C(4).
“Specified Branded Hotels” means hotels or resorts operated under the following
brands: Marriott Hotels, Resorts and Suites (including Marriott Marquis Hotels),
JW Marriott Hotels and Resorts (including JW Marriott Marquis Hotels),
Renaissance Hotels and Resorts, Courtyard by Marriott Hotels, Ritz-Carlton
Hotels and Resorts, Autograph Collection Hotels, Gaylord Hotels, Delta Hotels &
Resorts, Le Méridien Hotels, Tribute Portfolio Hotels, W Hotels, The Luxury
Collection Hotels, Sheraton Hotels, Westin Hotels and St. Regis Hotels and
Resorts.”




--------------------------------------------------------------------------------




“SPG Program” means the brand loyalty program associated with Legacy Starwood
Properties known as Starwood Preferred Guest program.
“Vistana” means Vistana Signature Experiences, Inc. and its permitted successors
and assigns under the Vistana License Agreement.
“Vistana Business” means the Destination Club Business operated by Vistana under
the names and marks licensed to Vistana by Licensor (or its Affiliates) pursuant
to the Vistana License Agreement.
“Vistana Exclusive Rights Exception” has the meaning set forth in Section 2.2.C.
“Vistana License Agreement” means that certain License, Services and Development
Agreement dated as of May 11, 2016 by and among Starwood Hotels & Resorts
Worldwide, Inc., Vistana, and Interval Leisure Group, Inc., including any
amendments, modifications, or supplements thereof, and as the same may be
amended, modified or supplemented from time to time. For purposes of this
Agreement, the Vistana License Agreement also includes the other Transaction
Agreements, as that term is defined in the Vistana License Agreement, including
any amendments, modifications, or supplements thereof, as any of the same may be
amended, modified or supplemented from time to time.
B.
The definition of “Starwood Brand” is deleted from Exhibit A to the License
Agreement.

C.
The following defined terms in Exhibit A to the License Agreement are amended
and restated in their entirety as follows:

“Base Royalty” means fifty million dollars ($50,000,000) per calendar year,
which amount shall be adjusted by fifty percent (50%) of the GDP Deflator every
5 calendar years, compounded annually, starting the fifth (5th) anniversary of
the Effective Date (it being understood that, on November 19, 2016, which is the
fifth anniversary of the Effective Date, the Base Royalty was increased
to$51,875,650), provided that such adjusted amount shall be reduced by three
million dollars ($3,000,000) per calendar year for so long as the Vistana
Exclusive Rights Exception is in effect (with such three million dollar
($3,000,000) reduction prorated for any partial calendar year).
“Branded Elements” means (i) the Brand Loyalty Programs or successor thereto,
(ii) Licensor-owned or -controlled branded elements of the Reservation System,
(iii) Licensor-owned or -controlled branded elements of Licensor’s website,
marriott.com, or any additional pages or sites within marriott.com, (iv) use of
the Brand Loyalty Programs member lists, (v) access to the Specified Branded
Hotels for marketing of Destination Club Products, and (vi) access to the
Specified Branded Hotels as an ancillary benefit exchange option for Destination
Club Products (for the avoidance of doubt, rights and benefits under or in
connection with the Brand Loyalty Programs are not considered to be “ancillary
benefit exchange options”). Notwithstanding the foregoing, the platform,
infrastructure, coding, and non-customer facing elements of the Brand Loyalty
Programs, the Reservation System, and the Licensor website(s) shall not be
considered “Branded Elements” for purposes of this Agreement. As it relates to
Vistana, this definition is further modified by Section 2.2.C.


2



--------------------------------------------------------------------------------




“Licensor Lodging Facilities” means all hotels and other lodging facilities,
chains, brands, or hotel systems owned, leased, under development, or operated
or franchised, now or in the future, by Licensor or any of its Affiliates,
including: (i) Marriott Hotels, Resorts and Suites; Marriott Marquis Hotels; JW
Marriott Hotels and Resorts; Marriott Conference Centers; Marriott Executive
Apartments; Courtyard by Marriott Hotels; Fairfield Inn by Marriott Hotels;
Fairfield Inn & Suites by Marriott Hotels; Renaissance Hotels and Resorts;
Renaissance ClubSport; Autograph Collection Hotels; Residence Inn by Marriott
Hotels; Bvlgari Hotels and Resorts; Edition Hotels; Ritz-Carlton Hotels and
Resorts; SpringHill Suites by Marriott Hotels; TownePlace Suites by Marriott
Hotels; AC Hotels by Marriott; Gaylord Hotels; Moxy Hotels; Protea Hotels;
Protea Hotel Fire & Ice! Hotels; African Pride Hotels; Delta Hotels; St. Regis
Hotels and Resorts; Luxury Collection Hotels; Le Méridien Hotels; Sheraton
Hotels; Westin Hotels; W Hotels; Tribute Portfolio Hotels; Aloft Hotels; Element
Hotels; Four Points by Sheraton Hotels; and Design Hotels; (ii) other lodging
products or concepts, including Marriott ExecuStay; JW Marriott Residences;
Marriott Marquis Residences; and (iii) any other lodging product or concept
developed or utilized by Licensor or any of its Affiliates in the future.
2.
Exceptions to Exclusive Rights to Branded Elements

A.
The following Section 2.2.C is inserted into Article 2 of the License Agreement:

C. (1)     Notwithstanding anything to the contrary herein, Licensor may use, or
license or otherwise permit Vistana to use, the following components of the
Branded Elements solely in connection with the Vistana Business: (i) the Brand
Loyalty Programs or successor thereto; (ii) Licensor-owned or –controlled
branded elements of the Reservation System; (iii) Licensor-owned or –controlled
branded elements of Licensor’s website, marriott.com, or any additional pages or
sites within marriott.com; and (iv) use of the Brand Loyalty Programs member
lists (collectively, and including paragraph 2.2.C(2) below, the “Vistana
Exclusive Rights Exception”). The Vistana Exclusive Rights Exception will remain
in effect for as long as the Vistana License Agreement (without giving effect to
the second sentence of the definition of such term) is in effect, including all
renewal and extension terms thereof. For the avoidance of doubt, and without
limiting the foregoing, Licensee acknowledges and agrees that Licensor has the
right hereunder to (i) combine the Marriott Rewards Program, the Ritz-Carlton
Rewards Program and the SPG Program into a single program (or programs) that
will constitute the Brand Loyalty Programs (as defined herein) and which may
include as participating properties all Licensor Lodging Facilities (including
Legacy Starwood Properties and properties that are or become part of the Vistana
Business), and combine all members of the Marriott Rewards Program, the
Ritz-Carlton Rewards Program and the SPG Program into a single Brand Loyalty
Programs member list or combined lists for use by Licensee hereunder and by
Vistana as part of the Vistana Business; (ii) include all Licensor Lodging
Facilities (including Legacy Starwood Properties and properties that are or
become part of the Vistana Business) in the Reservation System and on Licensor’s
website, marriott.com, or on any additional pages or sites within marriott.com
(or on starwoodhotels.com, or on any additional pages or sites within
starwoodhotels.com); and in each case the actions described in clause (i) and
(ii) above shall be on such terms and conditions, and effected in such manner
and at such time or times, in one or more steps or phases, as Licensor shall
determine (subject, however, to the terms and conditions of this Agreement, the
Rewards Agreement and the other agreements between Licensor, Licensee and/or
their respective Affiliates).




3



--------------------------------------------------------------------------------




(2) In addition, notwithstanding clauses (v) and (vi) of the definition of
“Branded Elements”, Vistana (as part of the Vistana Business) may access
Sheraton Hotels, Westin Hotels, and St. Regis Hotels for purposes of marketing
of Destination Club Projects and as an ancillary benefit exchange option for
Destination Club Products. The terms of this Section 2.2.C(2) are part of the
Vistana Exclusive Rights Exception defined in Section 2.2.C(1) above.
(3) In furtherance of the foregoing, Licensor will not enter into any
arrangement with Vistana or any of its Affiliates that would preclude Licensee
from accessing Legacy Starwood Properties for purposes of marketing Licensed
Destination Club Products, except:
(i)     for such restrictions that existed in any agreement as of June 20, 2016
between Starwood Hotels & Resorts Worldwide, Inc. or its Affiliates, Interval
Leisure Group, Inc. and/or Vistana or any of their respective Affiliates,
including without limitation the Vistana License Agreement (and including
without limitation Section 2.2.A(iii) and Section 5.6 thereof) as such agreement
existed as of June 20, 2016 but excluding any restrictions imposed after June
20, 2016; and
(ii)     unless Vistana otherwise consents, (x) in specific markets in which
Vistana both operates a Destination Club Project under the Sheraton or Westin
brand and actively conducts sales operations at a physical location such as a
marketing desk in a hotel with respect to such Destination Club Project pursuant
to the Vistana License Agreement, in which case Licensee may, for purposes of
marketing Licensed Destination Club Products, access Legacy Starwood Properties
in such market other than Sheraton- or Westin-branded Legacy Starwood
Properties, provided, however, that if a Licensed Destination Club Project is
co-located with a Co-Located Hotel that is a Sheraton- or Westin-branded Legacy
Starwood Property, Licensee may access such Co-Located Hotel for purposes of
marketing Licensed Destination Club Products, and (y) in specific markets in
which Vistana both operates a Destination Club Project under the St. Regis brand
and actively conducts sales operations at a physical location such as a
marketing desk in a hotel with respect to such Destination Club Project pursuant
to the Vistana License Agreement, in which case Licensee may, for purposes of
marketing Licensed Destination Club Products, access Legacy Starwood Properties
in such market other than St. Regis-branded Legacy Starwood Properties,
provided, however, that if a Licensed Destination Club Project is co-located
with a Co-Located Hotel that is a St. Regis -branded Legacy Starwood Property,
Licensee may access such Co-Located Hotel for purposes of marketing Licensed
Destination Club Products.


(4)     Additionally, Licensor will not enter into, or permit the entering into
(if an applicable hotel management or franchise agreement grants Licensor such
discretion) of, any arrangement permitting access to any Licensor Lodging
Facilities for the purposes of marketing Destination Club Products (other than
Licensed Destination Club Products) in specific markets in which Licensee
operates one or more Licensed Destination Club Projects and actively conducts
sales operations at a physical location such as a marketing desk in a hotel with
respect to such Licensed Destination Club Products (a “Licensee Marketing
Presence”), provided that this Section 2.2.C(4) will not apply to Vistana’s
ability to market Destination Club Products under the Vistana License Agreement
(i) in a Sheraton- or Westin-branded Legacy Starwood Property in any market in
which it has a Sheraton- or Westin-branded Destination Club Project, or (ii) in
a St. Regis-branded Legacy Starwood Property in any market in which it has a St.
Regis-branded Destination


4



--------------------------------------------------------------------------------




Club Project. Any such arrangements for marketing Destination Club Products in
effect as of February 26, 2018, or that were in effect prior to the
establishment of a Licensee Marketing Presence in a particular market, that
would otherwise violate the immediately preceding sentence will not be deemed a
violation, provided that Licensor will allow any such arrangements to expire at
the end of their then-current terms.
B.    The following new Section 2.2.D is inserted into Article 2 of the License
Agreement:
“2.2.D.    Licensee hereby consents to Licensor or its Affiliates offering and
operating clubs or programs in connection with an all-inclusive hotel business
(such clubs or programs, “All-Inclusive Club”) under which a customer prepays
for the right to receive discounts for future hotel stays (provided that such
discounts do not exceed 50% of the applicable room rate), enhanced hotel
accommodations (such as room upgrades) and services (such as lounge access), and
other hotel-stay related benefits, in each case in which the benefits the
customer receives extend for a term of not more than 5 years (the “All-Inclusive
Club Term Limit”). Licensee and Licensor hereby agree and acknowledge that, if
Licensor or its Affiliate develops, acquires, merges with, operates or becomes
affiliated with an all-inclusive hotel business that includes an All-Inclusive
Club, then (i) the All-Inclusive Club member benefits cannot include redemption
or receipt of Loyalty Program points, (ii) the Licensed Marks, the Branded
Elements and other exclusive rights granted by Licensor in favor of Licensee
relating to the marketing and sale of Destination Club Products (e.g., call
transfer) may not be used in connection with the marketing or sale of such
All-Inclusive Club, (iii) the Licensed Marks may not be used in connection with
the operation of such All-Inclusive Club, and (iv) in the event an All-Inclusive
Club was already in operation prior to Licensor acquiring, merging with,
operating or otherwise becoming affiliated with such all-inclusive hotel
business, (x) the All-Inclusive Club Term Limit will not apply to any customer
benefits already extended to any customers prior to Licensor’s or its
Affiliates’ acquisition, merger with, operation of, or affiliation with such
All-Inclusive Club, and (y) Licensor or its Affiliate may continue to operate
such All-Inclusive Club and use the Reservation System and Licensor’s websites
(including marriott.com) in connection with such All-Inclusive Club.”


3.
Development Rights and Restrictions



A.     Section 5.5.A of the License Agreement is hereby amended by adding the
following text at the end thereof:


Notwithstanding the foregoing provisions of this Section 5.5.A, this Section
5.5.A will not apply to Licensor Lodging Facility management, operating, and
franchise agreements (i) for properties operating under the Westin or Sheraton
brands for as long as both (x) the Vistana Exclusive Rights Exception is in
effect and (y) Licensor complies in all material respects with its obligations
under Section 5.6.A of the Vistana License Agreement or (ii) for any such
agreements entered into on or prior to February 26, 2018 for properties
operating under the Westin or Sheraton brands.


B.     Section 5.6 of the License Agreement is hereby amended and restated in
its entirety to read as follows (with added text underlined):




5



--------------------------------------------------------------------------------




5.6
Destination Club Projects at Third-Party Owned Licensor Lodging Facilities.

If a third-party developer of a Licensor Lodging Facility desires to have a
Destination Club Project as a component of or adjacent to such Licensor Lodging
Facility project (the “Co-Located Licensor Lodging Facility”), Licensor will use
commercially reasonable efforts to secure for Licensee a right to negotiate with
such developer regarding Licensee’s involvement in such Destination Club
Project. Licensor shall provide Licensee with notice (the “Negotiation
Opportunity Notice”) of any opportunity for Licensee to negotiate regarding
Licensee’s involvement in such Destination Club Project. If Licensee declines to
participate or cannot reach agreement with such developer and Licensor regarding
Licensee’s involvement in such Destination Club Project within sixty (60)
business days after the date on which Licensee receives the Negotiation
Opportunity Notice, then Licensor will have the right to proceed (and permit
such developer to proceed) with such Destination Club Project without Licensee’s
involvement. Licensor shall not use or permit the use of any of the Licensed
Marks or Branded Elements in connection with such Destination Club Project;
provided, however, that (x) the marketing, offering, and selling of units in any
such Destination Club Project at the Co-Located Licensor Lodging Facility to any
Person, including guests of the Co-Located Licensor Lodging Facility, whether or
not such guest is a member of any Brand Loyalty Program, provided, that such
Destination Club Project is not affiliated with a Destination Club Competitor,
(y) the placing of overflow guests of the Co-Located Licensor Lodging Facility
in such Destination Club Project on a transient basis, and (z) the offering of
potential customers of such Destination Club Project stays at the Co-Located
Licensor Lodging Facility in connection with the marketing and sale of the units
of such adjacent Destination Club Project, shall not be deemed to be a violation
hereof. Notwithstanding the foregoing, if any such Destination Club Project is
developed by or on behalf of Vistana as part of the Vistana Business as a
component of or adjacent to a Sheraton-branded or Westin-branded Co-Located
Licensor Lodging Facility, the Vistana Exclusive Rights Exception will apply to
the terms of this paragraph, and Vistana will be deemed not to be a Destination
Club Competitor for purposes of this paragraph, in each case for as long as the
Vistana Exclusive Rights Exception remains in effect.
C.
The following Section 5.2.H is inserted into Article 5 of the License Agreement:



H.     If requested by Licensee in a New Project Application regarding a Project
involving a Co-Located Licensor Lodging Facility, Licensor will reasonably
consider entering into Project-specific side letters similar to the side letters
previously entered into by Affiliates of Licensee and Licensor for the Mayflower
(Washington DC) and Waikoloa (Hawaii) Destination Club Projects and related
facilities and amenities, regarding modifications to Brand Standards and
Customer Satisfaction System (e.g., brand standards in respect of shared areas,
facilities, amenities and services that are not owned or controlled by Licensee,
fire protection and life safety, impact events, and subsequent managers) (each,
a “Project-Specific Side Letter”), in each case taking into account the facts
and circumstances surrounding the relevant Project that is the subject of the
New Project Application. If Licensee has not made such a request in a New
Project Application, but there is a change in facts or circumstances arising
after submission of the New Project Application that otherwise could have
warranted a request for a Project-Specific Side Letter, Licensee may submit such
a request as soon as reasonably practicable after the change in facts or
circumstances occurs, and Licensor will reasonably consider entering into a
Project-Specific Side Letter taking into account the




6



--------------------------------------------------------------------------------




facts and circumstances surrounding the relevant Project, including the reason
for the change in facts and circumstances.


4.
Technology

Section 11.2.C. of the License Agreement is hereby amended and restated in its
entirety to read as follows (with added text underlined):
C.     The parties acknowledge and agree that future changes in and/or
replacements of Licensor and its Affiliates’ and/or Licensee’s and its
Affiliates’ technologies, systems, business processes, programs and/or business
partners over the Term of this Agreement (“Business Changes”), including changes
required by Applicable Law or the interpretation or enforcement thereof, could
make it more difficult, costly, commercially impractical, or even impossible to
continue to provide one or more services provided by Licensor or its Affiliates
or Licensee or its Affiliates hereunder (the “Affected Services”), or could
otherwise necessitate changes to the Affected Services. In the event of such a
Business Change, Licensee and Licensor agree to discuss, in good faith, making
commercially reasonable changes to the Affected Services, including changes to
the manner, method, scope, delivery, timing and cost of the Affected Services,
or substitution of a similar service that accomplishes the principal underlying
purpose or function of the Affected Service, in order to permit the Affected
Services to continue on a commercially reasonable basis (such changes, "Service
Modifications"). Without limiting the foregoing, in the event Licensor
contemplates modifying or replacing any of the Key Applications (as defined in
the Services Manual) (or successor applications thereto), Licensor will give
Licensee commercially reasonable advance notice thereof, allow Licensee to
identify its requirements with respect thereto, and work with Licensee to ensure
that the planning, architecture, design and development activities for such
modification or replacement are undertaken with adequate consideration given to
Licensee’s requirements, and that Licensee is afforded ongoing access to the
capabilities (or substantially similar replacement capabilities) provided by
such applications to the extent such capabilities are feasible and can be
reasonably accommodated by such modified or replacement application. The parties
understand and agree that the party receiving an Affected Service shall bear the
reasonable incremental expense of any Service Modification, including any
increased costs required for the providing party to continue to provide the
Affected Service as so modified. The determination of amounts charged to
Licensee will be consistent with the manner in which such charges are made with
respect to participating Licensor Lodging Facilities, taking into account the
manner and extent to which such systems are used in connection with the Licensed
Business, as further described in Section 3.3. If the parties cannot agree upon
commercially reasonable Service Modifications, taking into consideration any
offer made by the party receiving such service to pay the incremental costs of
any Service Modification, then the provider of the Affected Service shall no
longer be obligated to provide the Affected Service. Notwithstanding the
foregoing, in the event that Licensor or its Affiliates generally discontinue
any Affected Service that Licensor or its Affiliates had previously offered or
provided in connection with Licensor’s and its Affiliates’ Lodging Business, to
Licensor Lodging Facility franchisees or to other third parties, Licensor and
its Affiliates shall no longer be required to provide that Affected Service to
Licensee or its Affiliates, and in such case Licensor or its Affiliates shall,
at Licensee’s request, cooperate with


7



--------------------------------------------------------------------------------




Licensee and its Affiliates to transition any such Affected Service to another
service provider or to Licensee or its Affiliates, such transition costs to be
at Licensee’s expense.
5.
Credit and Debit Cards

The following Section 13.5.E is inserted into Article 13 of the License
Agreement:


E.     Licensor shall not permit any other party to brand, co-brand, sponsor,
market, promote, or otherwise affiliate with a Destination Club Business-branded
credit, charge or debit card, in each case if the branding of the card uses the
Licensed Marks or any other any names or marks licensed by Licensor to such
party in connection with a Destination Club Business operated under names and
marks licensed to such party by Licensor. For the avoidance of doubt, the
preceding sentence shall not prohibit any arrangement with or involving Licensor
in connection with a Marriott (or other Licensor mark) branded, co-branded,
sponsored, marketed or promoted credit, charge or debit card, such as the
existing Marriott-co-branded Visa card or the SPG-branded American Express card,
and without limiting the foregoing, Licensee acknowledges and agrees that such
cards are being used, and may be used, in connection with the Vistana Business.


6.
Removal of Certain References to Starwood Brand

A.     Section 9.5.C of the License Agreement is amended by deleting the phrase
“or Starwood Brand”.


B.     Section 13.2.A(3)(iii) of the License Agreement is amended by (i)
deleting the phrase “or Starwood Hotels and Resorts or its
successors-in-interest (excluding Licensor or its Affiliates)”, and (ii)
deleting all instances of the phrase “or Starwood Brand”.


7.
Release of Guarantors



Licensor hereby fully and irrevocably releases and discharges, as of the date of
this Amendment, the following Guarantors from their respective guarantee
obligations under any of the Transaction Agreements, including the Guaranty
Obligations described in Section 28 of the License Agreement and the Guaranty
Obligations described in Article XII of the Separation and Distribution
Agreement: (i) Marriott Resorts Hospitality Corporation; (ii) MVCI Asia Pacific
Pte. Ltd.; and (iii) MVCO Series LLC.


8.
Counterparts; Authorization of AuthorityA.    This Amendment may be executed in
a number of identical counterparts, each of which will be deemed an original for
all purposes and all of which, taken together, will constitute, collectively,
one agreement. Delivery of an executed signature page to this Amendment by
electronic transmission will be effective as delivery of a manually signed
counterpart of this Agreement.



B.     Each party represents, warrants and covenants that it has and will
continue to have all necessary power and authority to execute and deliver this
Amendment.
9.
Full Force and Effect

Except to the extent specifically amended, modified or supplemented by this
Amendment, the License Agreement remains unchanged and in full force and effect.
From and after the effectiveness of this Amendment, each reference in the
License Agreement to “this Agreement,” “hereof”, “hereunder” or


8



--------------------------------------------------------------------------------




words of similar import will be deemed to mean the License Agreement, as so
amended, modified or supplemented by this Amendment.




[Signature Page Follows]






9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment, under seal, as of the date first above written.


 
 
 
LICENSOR:
 
 
MARRIOTT INTERNATIONAL, INC.
 
 
 
By:
/s/ Timothy Grisius
 
 
 
Name:
Timothy Grisius
 
 
 
Title:
Global Real Estate Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
MARRIOTT WORLDWIDE CORPORATION
 
 
 
By:
/s/ Timothy Grisius
 
 
 
Name:
Timothy Grisius
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
LICENSEE:
 
 
MARRIOTT VACATIONS WORLDWIDE CORPORATION
 
 
 
By:
/s/ Stephen P. Weisz
 
 
 
Name:
Stephen P. Weisz
 
 
 
Title:
President and Chief Executive Officer















[ADDITIONAL SIGNATURES BLOCKS APPEAR ON THE FOLLOWING PAGE]




[FIRST AMENDMENT TO LICENSE AGREEMENT FOR MARRIOTT PROJECTS]

--------------------------------------------------------------------------------




 
 
 
SOLELY FOR THE PURPOSES OF REAFFIRMING THE GUARANTY IN SECTION 28:
 
 
MARRIOTT OWNERSHIP RESORTS, INC.
 
 
 
By:
/s/ Stephen P. Weisz
 
 
 
Name:
Stephen P. Weisz
 
 
 
Title:
President













































[FIRST AMENDMENT TO LICENSE AGREEMENT FOR MARRIOTT PROJECTS]